DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claim(s) 1-16 is/are pending in the application and have been presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019, 7/24/2019, and 7/30/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Priority
The Applicant's claim for the benefit of an earlier filing date (12/22/2016) of a foreign application (JP2016-248887) under the provisions of 35 USC 119(a)-(d) is acknowledged.

Examiner’s Note
The Examiner notes that it appears, according to the specification anyway (see at least 0015-0018), that the invention is directed to encouraging a user to change from one physical state to another (i.e. from sitting to exercising or vice versa) by presenting them with information (such as an activity to complete) and then rewarding them with a coupon (i.e. changing a content of the presented first information) based on whether or 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “portion[s]” in claim 1-14. The term “portion[s]” is a nonce term for “means”. In the Applicant’s disclosure at paragraphs 0006, 0080 and 0082 “portion[s]” may be software, or may be some form of hardware but appears to just be a functional description of what software is doing, therefore there does not appear to be any structure required at claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	 Claim 1 recites, “acquisition portion” that performs acquiring information of a user and a “display processing portion” that performs processing for presenting first information to the user, see the first and second elements at claim 1, however the specification fails to describe what the “portion[s]” are such that one of ordinary skill in the art would be enabled to make and/or use the invention. For example, at paragraphs 0006 and 0082, the Applicant indicates, “The display control portion 226, which is an example of the display processing portion of the present disclosure, performs processing for displaying processing results of the determination portion 222 and the recognition portion 224 on the touch panel display 202”, however this appears to be indication of a function and not structure or hardware, as such, one of ordinary skill in the art would not know what is required for the “portion[s]” required by the claims.  The Examiner recommends that the Applicant amend the claims to recite either a processor or some other form of hardware for performing the functions described at claim 1. 

Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “acquisition portion” perform acquiring information of a user and a “display processing portion” that performs processing for presenting first 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim(s) 1-16 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-20 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, " A display control device comprising: an acquisition portion that acquires activity information of a user; and a display processing portion that performs processing for presenting first information obtained from a state of a user based on the activity information acquired by the acquisition portion and changing a content of the presented first information in accordance with an action of the user. Claim(s) 15 and 16 are similar to claim 1 except for reciting, A display control method, and performing, by a processor (claim 15), and A computer program for causing a computer to execute (claim 16), therefore claim(s) 15 and 16 are analyzed similarly as claim 1. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to advertising/marketing or sales activities. The claims appear to be directed to a common business practice of displaying promotional information to a user based on acquired user data.
Dependent claims 2-14 are also considered to be encompassed by the abstract idea by presenting information to the user (claim 2, 6), changing/updating the content 

Under Eligibility Step 2A, Prong 2 analysis, the limitations of a display control device 
acquisition portion, display processing portion (claim 1), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The Examiner understands the limitation of, “changing a content of the presented first information in accordance with an action of the user”, to just be updating the information displayed to the user based on the action of the user.  The “state of the user” is apparently just biological or physical data acquired about the user (i.e. heart rate, blood pressure etc.,) the Examiner notes that there is no device positively recited for actually detecting the physical or biological state of the user, just a device for acquiring information regarding the state of the user and for displaying information.
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 	the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al (US 2016/0203691 A1), hereinafter “Arnold”.

	Claim 1: Arnold discloses, A display control device (0042, 0052, display device 0116) comprising: 
	an acquisition portion that acquires activity information of a user (0006, 0018, sedentary state monitor, 0107, 0115, collects biometric data); 
	and a display processing portion that performs processing for presenting first information obtained from a state of a user based on the activity information acquired by the acquisition portion (0052, sedentary notification/alert, 0057-0059) and changing a content of the presented first information in accordance with an action of the user (0087-0089, user receives a rewarding message for achieving the mini goal before the predetermined time period is up, 0090, tracking user behavior and goals).



	Claim 3: The display control device according to claim 2, wherein the display processing portion performs the processing for changing the content of the presented first information in accordance with an activity content of the user after presenting the first information (0052, sedentary notification, 0057-0059, 0085, 0088, indicates activities to be completed, 0090, tracking user behavior and goals). The Examiner notes that it appears that the claim is changing/updating the content based on activity information of the user after receiving the second information.

	Claim 4: Arnold discloses, The display control device according to claim 3, wherein the display processing portion performs the processing for changing the content of the first information in accordance with execution, by the user, of the action indicated as the second information (Arnold at 0052, sedentary notification, 0057-0059, 0085, indicates activities to be completed, 0087-0090, user receives a rewarding message for achieving the mini goal before the predetermined time period is up, 0090, tracks behavior and improvement in achieving mini goals). The Examiner understands that the claim is updating the content based on the user completing the action or activity indicated in the second information.

	Claim 5: Arnold discloses, The display control device according to claim 2, further comprising a determination portion that determines the state of the user based on the activity information (0006, 0018, determines state of the user, 0107, 0115, collects biometric data).

	Claim 6: Arnold discloses, The display control device according to claim 5, wherein the display processing portion presents information for changing the state of the user determined by the determination portion as the second information (0052, sedentary notification, 0057-0059, 0070, 0087-0089, user receives a rewarding message for achieving the mini goal before the predetermined time period is up). 

	Claim 7: Arnold discloses, The display control device according to claim 5, wherein the determination portion determines the state of the user using sensing data acquired as the activity information by the acquisition portion (0044-0045, sensor data, 0048, 0057, 0107, 0115, collects biometric data and sensor data).

	Claim 8: Arnold discloses, The display control device according to claim 7, wherein the determination portion determines the state of the user using biological information of the user acquired as the activity information by the acquisition portion (0044-0045, sensor data, 0048, 0057 0107, 0115, collects biometric data and sensor data).

	Claim 9: Arnold discloses, The display control device according to claim 7, wherein the determination portion determines the state of the user using information regarding a movement of the user acquired as the activity information by the acquisition portion (0044-0045, sensor data, 0047, motion measures indicative of a motion of the user, 0048, 0057 0107, 0115, collects biometric data and sensor data).

	Claim 15: Arnold discloses, A display control method (0042, display device, 0057, 0116), comprising:
	 acquiring activity information of a user (0006, 0018, determines state of the user, 0107, 0115, collects biometric data); 
	and performing, by a processor, processing for presenting first information obtained from a state of a user based on the acquired activity information (0052, sedentary notification, 0057-0059) and changing a content of the presented first information in accordance with an action of the user (0087-0089, user receives a rewarding message for achieving the mini goal before the predetermined time period is up, 0090, tracking user behavior and goals).

	Claim 16: Arnold discloses, A computer program for causing a computer to execute (0041, computer program code, 0052, 0116): 
	acquiring activity information of a user (0006, 0018, determines state of the user, 0107, 0115, collects biometric data); 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al in view of Catani et al ( US 2015/0364057 A1), hereinafter “Catani”.
	
	Claim 10: Arnold discloses, The display control device according to claim 5, although Arnold discloses rewarding a user with prizes for completing an activity (Arnold at 0088), it appears that Arnold may not explicitly disclose, wherein the determination portion performs an operation using the activity information to the state of the user represented by a point system, Catani, however teaches a system and method for assigning points to an activity performed by a user and that a reward is triggered for the user when the total number of points meets or exceeds a predetermined number of points (Catani at 0073-0075, triggers a reward for the user when the running total of points meets or exceeds a predetermined number of points).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold with the system and method for assigning points to an activity performed by a user and rewarding the user when a threshold number of points have been met as taught by Catani in order to further motivate and encourage the user to engage in a healthy and active lifestyle as indicated by Catani at 0194, 0228.

.

Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al in view of Squires et al ( US 2014/0067494 A1), hereinafter “Squires”.

	Claim 12: Arnold discloses, The display control device according to claim 1, although Arnold discloses rewarding a user with prizes for completing an activity (Arnold at 0088), it appears that Arnold may not explicitly disclose, wherein the display processing portion presents a coupon to be provided to the user as the first information, Squires, however teaches rewarding a user with a coupon for completing an exercise activity, where the coupon is redeemable at a business at the location (Squires at 0027).
	The Examiner finds that rewarding a user for completing an exercise activity with a coupon that is redeemable at a business at the location to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold with the technique of rewarding a user for completing an exercise activity with a coupon that is redeemable at a business at the location as taught by Squires in order to further encourage the user to engage in a physical activity by presenting a coupon to the user as the first information, according to MPEP 2143(D) applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious. 

	Claim 14: Arnold in view of Squires discloses, The display control device according to claim 12, it appears that Arnold may not explicitly disclose, wherein the display processing portion presents, as the coupon, a coupon that is usable only in a predetermined place, Squires, however teaches rewarding a user with a coupon for completing an exercise activity, where the coupon is redeemable at a business at the location (Squires at 0027), as combined and under the same rationale as above. 
 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al in view of Squires, further in view of  Thordsen et al ( US 2011/0106606 A1), hereinafter “Thordsen”.

	Claim 13: Arnold in view of Squires discloses, The display control device according to claim 12, however it appears that Arnold in view of Squires may not explicitly disclose, wherein the display processing portion presents, as the coupon, a coupon that is usable only for a predetermined time, Thordsen, however teaches issuing coupons to a user, where the coupons are displayed based on issue date or expiration date (Thordsen at 0076, 0083). The Examiner finds and understands that issuing a coupon with an expiration date and usable for a predetermined period of time to be applying a known technique to a known device, method or product ready for improvement. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system and method for detecting sedentary behavior of a user and displaying a coupon to the user for performing a physical activity as disclosed by Arnold in view of Squires with the technique of issuing a coupon with an expiration date as taught by Thordsen to display a coupon that is usable only for a predetermined time in order to ultimately motivate the user to continue engaging in physical activity over a period of time. 
 

	















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

L. R. Pina, E. Ramirez, W. G. Griswold. Fitbit+: A behavior-based intervention 	system to reduce sedentary behavior, 1 May 2012 6th International 
Alessandri et al (U.S Publication No. 20140045156), discloses a system and 	method for monitoring and tracking a user’s activity data via 	biological/biometric data to determine a user’s wellness index and 	rewarding the user when the user reaches a predetermined fitness or 	nutritional goal (see at least 0038-0039, 0082).
Baker et al (U.S Publication No. 20080147502), teaches a system and method for 	verifying when a user completes physical exercise or an activity and 	providing a reward to the user (see at least 0020, 0025).
Blahnik et al (U.S Publication No. 20160089569), discloses a system and method 	 	for providing rewards to users for physical activity tracked using an 	electronic device (see at least Abstract, 0005-0006).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622